Title: From John Adams to John Trumbull, 9 March 1790
From: Adams, John
To: Trumbull, John



Dear Sir
New York March 9: 1790

Coll Humphreys, at the Service this morning, delivered me your kind Letter of Feb. 6, for the favour of which you cannot imagine how much I am obliged to you.—Not less delighted with your frank communications respecting your own affairs, than Satisfyed with your friendly cautions to me, I shall make a kind of Commentary, or at least some marginal Notes upon both. I rejoice in your health, and your success at the Bar as well as in your Learning and Fidelity to your Clients. You are building on a Rock that will never fail you.  But I must repent my request that you attend to Air and Exercise, and that you do not avoid a share in public Life—The last however is less the Dictate of Affection to you, than of Regard to the Public and myself, for I can give you no Encouragement from Experience to hope for any thing but Care and Labour.—I will Say no more concerning yourself at present: but come to the Observations that relate to me. You talk of my Ennemies: but I assure you I have none.  I am the Ennemy of no Man living; and I know of none who is an Ennemy to me.—I have injured no Man alive—I have not intentionally offended any Man: and I know not that I have actually offended any. This I think gives me a right to say that I have not an Ennemy.—But “The V.P. is a Native of New England.” To this Charge, I plead guilty. The fault is irrepareable, and I am reconciled to the Punishment which New England has already joined the Southern States, in inflicting, for it, and to such as I know they will hereafter join in inflicting.  God Save me from myself and my Friends is a Proverbial Prayer, and no Spaniard had ever more reason to offer it up than I have.  “The V.P. has no considerable Advantages from the Pride of Family.” This I deny. My Father was an honest Man, a Lover of his Country and an independent Spirit, and the Example of that Father, inspired me with the greatest Pride of my Life, and has contributed to support me, among roaring Billows yawning Gulphs and burning Fevers. I must dilate, a little upon this important Subject. My Father, Grand Father, Great Grand father, and Great Great Grand father, were all Inhabitants of Braintree and all independent Country Gentlemen—I mean officers in the Militia and Deacons in the Church.  I am the first who has degenerated from the Virtues of the House so far, as not to have been an officer in the Militia nor a Deacon. The Line I have described makes about 160 years, in which no Bankruptcy was ever committed no Widow or orphan was ever defrauded no Redemptioner intervened and no Debt was ever contracted in England.  Let others say as much.—My Father was a Farmer and a Tradesman, all the rest mere farmers know and Tradesmen I believe—And the greatest fault, I ever found with any of them was that they did not educate me to their Farms and Trades.—My Mother was a Boylston one of the richest Families in the Massachusetts for above an hundred years, and certainly not obscure, since Harvard Colledge is indebted to it for very generous Donations and all Christendom for Inoculation for the Small Pox.
But although I am proud of my Family, I should be very much mortified, if I thought that I enjoyed any share of public or private Esteem, Admiration or Consideration, for the Virtues of my Ancestors.  By my own Actions I wish to be tried.—But The V.P. has had no Considerable Favours of Fortune. This I deny and boldly affirm that he has been the most fortunate Man in America without Exception. in the Public service, he has escaped death in more shapes than any Man, not excepting any officer of the Army. He has escaped Death, in stormy Seas, leaky ships, threatening Diseases, Cannon Balls and private Daggers, with a long train of &cas.  But if by Fortune is meant private Property, his paternal Estate and his own Acquisitions before he turned Foal and Politician would out weigh the Ballance of many of those, who ride with six horses owned in England or Elswhere. But is it not provoking, that the V.P. should be abused for the obscurity of his Birth and the smallness of his Fortune; and at the same time abused for telling People that they have Prejudices in favour of Birth and Fortune?
When I said I had no Ennemy, I did not mean to deny that I was envied—But Envy is not Enmity.—But Envy need not labour to prevent me from being President. There is no danger. The President is happily likely to live longer than the V.P.—and if it should be otherwise ordered, the V.P. has no desire to be P.—He would retire to his Farm with more pleasure than ever he accepted any public office. Whether this is believed or not is a matter of Indifference at present.  The World may possibly be convinced of it, by unequivocal Proofs, sooner than they imagine.—The accusation of “fondness for the splendor of monarchical Court” has no Effect on me.  I started fairly with my Countrymen.  I published to the World with my name, my honest sentiments of Government, with the Reasons on which they were founded, at great length in three solid perhaps ponderous Volumes.  These opinions are not changed, and if my Countrymen dissapprove them, they are perfectly at Liberty to reject them and their Author together.  I will neither falsify nor dissemble my opinions on that subject, if it were to obtain all the Gold of Ophyr, added to Presidencies or Royalties.
The other charge is less founded.—I have never given my sentiments at large upon any question, but once. Then I asked leave, and it was granted, seemingly with Pleasure. It was upon the great Question of the Presidents Power of Removal. At other times I have only occasionally asked a question or made a single observation, and that but Seldom.—If these are faults they are easily corrected, for I have no Desire ever to open my mouth again, upon any question.—I am so far, from a desire of talking that I have never in any one Instance given my Reasons, for my Judgment in any of those many Cases in which the Senate has been equally divided, and in which I suppose no Man would call in question my right of discussing the question at large.
No my Friend—The Observations you have heard are only Revivals of old grumblings when I was a Member of Congress from 1774 to 1778—Or they may be observations on private Conversation—When I have company of friends at my own Table, and I feel very easy and happy, I sometimes hear such Strange sentiments, as arrouse me to some earnestness and perhaps warmth of Expression, and without meaning or thinking of offence to any Mortal, I may have hurt the Feelings of some of the Company. Your Friend Mrs. Adams sometimes objects to me on this head.—
You are the first who has ever hinted to me, that any Exception has ever been taken in senate—Excepting about then months ago Mr. Gerry mentioned to me that he had heard something of this kind hinted in Conversation.
To be candid with you, the situation I am in, is too inactive and insignificant for my disposition, and I care not how soon I quit it.—While in it, however I wish to do my Duty, and avoid giving just offence and you cannot oblige me more than by communicating to me, with the same Confidence and openness, whatever you hear objected to my Conduct.
I mentioned to you three Volumes, and wish to know whether I have ever sent you a sett of them? If not, and I could find a Conveyance I would beg your acceptance of one, for I wish to know your sentiments of it. I am, my dear sir / with great Esteem and sincere affection / your Friend
John Adams
P.S.
Encore. All their Arts or rather absurdities, cannot make me unpopular. I am, and they know it, more popular in their own States than they are. I was so fourteen Years ago, and by means of their own Constituents forced Numbers of them to vote with me, much against their Inclinations. The Lyes that have been circulated in the Southern States do me good, one was that I never came to Senate but with six horses, and often with an Escort of twelve horsemen.—There is, much too large a Proportion of both Houses who from Ignorance, Timidity or positive Antifœderalism, vote for Measures which you and I know would Subvert the Constitution. These are sure to find me in their Way.  What am I to do? Act a low Cunning? a dirty Craft? a vile Hypocricy? a base dissimulation? You know me too well to believe it possible.—Your Informers my Friends are young Men, who knew not Joseph, or Tories who are associated with them.  John Adams has done services for North America of which no Man is ignorant, and which cannot be forgotten.  They appear to be least of all known and felt in New England.  The Southern Gentlemen I must confess have shewn a better disposition to do me Justice than New Englandmen have. The two Men who envy me most, as you must know if you reflect, have Elections in New England much in their Power, and these have used their Influence in both Houses of Congress, to cramp me, more than the Southern Gentlemen have.
This is confidential, you see wholly, I mean the whole Letter.

